Citation Nr: 0210027	
Decision Date: 08/16/02    Archive Date: 08/21/02

DOCKET NO.  98-21 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES


1.  Entitlement to an increased rating for residuals of 
anterior cruciate ligament tear of the right knee, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an evaluation in excess of 10 percent for 
arthritis of the right knee.

3.  Entitlement to an evaluation in excess of 10 percent from 
June 30, 1997 for a low back disability.

4.  Entitlement to an evaluation in excess of 20 percent from 
January 20, 1998 for a low back disability.



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran had active service from February 1977 to March 
1981.  

This appeal arises from a December 1997, rating decision of 
the Lincoln, Nebraska Regional Office (RO) which increased 
the evaluation for the service-connected right knee from 10 
percent to 20 percent disabling effective from the date of 
claim in June 1997, and granted service connection for low 
back disability, assigning a 10 percent evaluation effective 
from June 1997.  

By rating decision in March 1998, a 20 percent evaluation was 
assigned for the service-connected low back disability 
effective from January 20, 1998.  By rating decision in March 
2000, a separate 10 evaluation was assigned for arthritis of 
the right knee.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that unlike 
claims for increased ratings, "staged ratings" or separate 
ratings for separate periods of time based on the facts found 
may be assigned following the initial grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In this case, as the December 1997 rating action was the 
initial grant of service connection for low back disability 
and the March 2000 rating action was the initial grant of 
service connection for arthritis of the right knee, VA must 
consider whether staged ratings could be assigned for the 
veteran's service-connected low back disability and for his 
service-connected arthritis of the right knee.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Accordingly, the framing of 
those issues for appellate consideration are reflected on the 
first page of this decision in accordance with Fenderson.  

In September 2000, the Board remanded the veteran's claim to 
the RO for additional development.  The case has been 
returned to the Board and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran failed to report for a scheduled VA 
orthopedic examination that the Board determined was 
necessary for proper adjudication of his claim for increased 
compensation for his right knee disability.  

3.  The veteran failed to report for a scheduled VA 
orthopedic examination that the Board determined was 
necessary for proper adjudication of his claim for increased 
compensation for his right knee arthritis.  

4.  The veteran failed to report for a scheduled VA 
orthopedic examination that the Board determined was 
necessary for proper adjudication of his claim for increased 
compensation for his low back disability.  


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation beyond 20 
percent for residuals of anterior cruciate ligament tear of 
the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.655 (2001).  

2.  The criteria for an evaluation in excess of 10 percent 
for arthritis of the right knee have not been met at any time 
during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.655 (2001).  

3.  The criteria for an evaluation in excess of 10 percent 
for a low back disability from June 30, 1997 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.655 (2001).  

4.  The criteria for an evaluation in excess of 20 percent 
for a low back disability from January 20, 1998 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.655 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  In this regard, the Board 
notes that VA fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for an equitable disposition of the issue on 
appeal.  The veteran's service medical records and post-
service treatment records have been obtained, and the veteran 
has been afforded VA examinations.  He has also been 
scheduled for examinations, and he failed to appear.  The 
statement of the case and supplemental statement of the case 
provided to the veteran and his representative, as well as 
additional correspondence to the veteran, informed him of the 
pertinent laws and regulations and the evidence necessary to 
substantiate his claim.  As such, the Board finds that the 
duty to assist was satisfied and the case is ready for 
appellate review.  See Bernard v. Brown, 4 Vet. App. 384, 
392-394 (1993).  See also VAOPGCPREC 16-92 (published at 57 
Fed. Reg. 49,747) (1992). 

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2001).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, evaluations may be "staged."  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
case, the some of the issues on appeal stem from an initial 
grant of service connection and the assignment of an initial 
evaluation for the veteran's disability.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See	 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Procedural Background

The appellant filed a claim for an increased evaluation from 
10 percent for his service-connected right knee, and for 
service connection for a low back disability in June 1997.  A 
20 percent evaluation was assigned for his right knee in 
December 1997.  Also in December 1997, service connection was 
granted for a low back disability and a 10 percent evaluation 
was assigned from June 30, 1997.  In March 1998, a 20 percent 
evaluation was assigned for the low back disability, 
effective from January 20, 1998.  In March 2000, a separate 
evaluation of 10 percent for right knee arthritis was 
assigned.  

Discussion

VA examiners noted in February 1998 and in August 1999 that 
evaluation of the veteran's right knee and low back would be 
necessary under DeLuca.  Each examiner then chronicled an 
extensive list of complaints which the Board would categorize 
as classic DeLuca type complaints; that is, the veteran 
complained of restricted use of the low back and right knee 
with extended use or during flare-ups.  The examiners did not 
provide clinical findings as to the additional range of 
motion loss due to pain, weakened movement, excess 
fatigability or incoordination of the low back and right 
knee.  In addition, when the veteran was examined by VA in 
August 1999 for his back and knee disabilities, and it was 
noted that the veteran needed to be re-evaluated by an 
orthopedist or a sports specialist.  

In September 2000, the Board remanded the claims to the RO to 
have the veteran examined by an orthopedist or sports 
specialist, and the report of examination was to be compliant 
with the holding in DeLuca relative to the low back and right 
knee, to include providing complete clinical findings as to 
the level of subluxation or instability relative to the right 
knee.  However, the record shows that the veteran failed to 
report for orthopedic examinations scheduled on March 17, 
2001 and on March 31, 2001.  The RO noted that appointment 
letters were mailed on March 5, 2001 and on March 19, 2001 to 
the veteran's current address.  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination, or reexamination, action 
shall be taken in accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655(a) (2001).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied. 38 C.F.R. § 3.655(b) (2001).

As the appellant failed to report for the VA orthopedic 
examinations scheduled for him, and has offered no good 
reason for the failure to so report, the Board, under the 
provisions of 38 C.F.R. § 3.655(b), must deny his claims for 
increased evaluations for his right knee disability, right 
knee arthritis, and a low back disability.  



ORDER

An increased evaluation for residuals of anterior cruciate 
ligament tear of the right knee beyond 20 percent is denied.  

An evaluation in excess of 10 percent for arthritis of the 
right knee is denied.  

An evaluation in excess of 10 percent from June 30, 1997 for 
a low back disability is denied.  

An evaluation in excess of 20 percent from January 20, 1998 
for a low back disability is denied.  



	________________________________
	F. JUDGE FLOWERS
Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

